Filed 11/14/13 Modified and certified for partial publication 12/4/13 (order attached)




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SECOND APPELLATE DISTRICT

                                             DIVISION FOUR


In re X.Z., A Person Coming Under the
Juvenile Court Law.
                                                                 B247449
LOS ANGELES COUNTY                                               (Los Angeles County
DEPARTMENT OF CHILDREN AND                                       Super. Ct. No. CK86090)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JASMIN S.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
Marguerite Downing, Judge. Diane Reyes, Temporary Judge. (Pursuant to Cal.
Const., art. VI, § 21.) Affirmed.
         Lori A. Fields, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, Office of the County Counsel, James M. Owens, Assistant
County Counsel and William D. Thetford, Deputy County Counsel, for Plaintiff
and Respondent.
      Appellant Jasmin S. (Mother) filed this appeal after the juvenile court’s
December 4, 2012 order terminated her parental rights over her infant daughter
X.Z. under Welfare and Institutions Code section 366.26.1 Mother seeks to revive
issues arising out of the court’s decision to terminate her reunification services at
the September 12, 2011 six-month review hearing based on its understanding that
Mother would be incarcerated for a period that exceeded the maximum
reunification time permitted by statute. She contends reasonable reunification
services were not provided prior to September 2011, that the caseworker misled the
court about when she was likely to be released from prison, and that the court
failed to make statutorily-mandated findings.
      Mother does not dispute that orders terminating reunification services are
ordinarily reviewable solely by way of writ, or that the court provided notice at the
September 2011 hearing of the writ review requirement. She contends she is
entitled to raise issues related to the reunification period in this proceeding because
the notice the court provided did not inform her of the deadline to file a notice of
intent to seek a writ. We conclude that Mother received sufficient notice of the
writ requirement to preclude her from raising issues pertaining to the September
2011 order at this late date, and that, in any event, she raises no issues with respect
to the September 2011 order requiring reversal. Accordingly, we affirm.


              FACTUAL AND PROCEDURAL BACKGROUND
      In January 2011, the family home was raided by police and a large quantity
of methamphetamine and chemicals for the manufacture of methamphetamine




1
      Undesignated statutory references are to the Welfare and Institutions Code.


                                           2
were found.2 X.Z., then two months old, was detained by the Department of
Children and Family Services (DCFS), along with her two half-siblings.3 After a
brief period in foster care, X.Z. was placed with Mother’s sister, Conseulo M. A
few days after the detention hearing, Mother was arrested and charged with
possession of methamphetamine and child endangerment.
       On February 16, 2011, the caseworker reported that Mother’s case was about
to be submitted to the district attorney’s office for felony filing consideration. The
court ordered a supplemental report to address the status of both parents’ criminal
cases before the jurisdictional/dispositional hearing, but the caseworker was unable
to obtain further information.
       At the March 14, 2011, jurisdictional/dispositional hearing, the court found
that Mother and Father “created a detrimental and endangering home environment
for the children” by (1) “possess[ing] toxic, flammable, hazardous chemicals, used
in the manufacture of methamphetamine in the children’s home, within access of
the children” and exposing the children to such chemicals; (2) keeping eight and
one-half pounds of methamphetamine in the children’s home, within access of the
children; and (3) exposing the children to illicit drug trafficking in the home and in
their presence. At the same hearing, the court addressed disposition for Mother
and ordered reunification services. Mother’s plan required her to participate in a
parenting class and individual counseling to address case issues and drug
awareness.

2
        Hector A., the girl’s father, was arrested and charged with possession of
methamphetamine for sale, transportation of a controlled substance, manufacture of
methamphetamine, and manufacture of methamphetamine in the presence of a child. He
is not a party to this appeal.
3
       X.Z.’s half-siblings, a 13-year old boy and a nine-year old girl, were ultimately
placed with their father and are not the subjects of this appeal.


                                             3
       On April 20, 2011, a new caseworker met with Mother, then incarcerated at
Twin Towers. Mother advised her that the facility did not offer any programs for
parents, and that she would be unable to make progress on the reunification plan
until she was transferred to a state prison. Mother further reported that she
anticipated receiving a four-year sentence and serving half or less. On June 8, the
caseworker talked to Mother’s probation officer, who reported he was working on
the probation report and that Mother was likely to face a sentence of three to six
years.4 A few days later, on June 17, Consuelo told the caseworker she had spoken
with Mother and that Mother had said she was going to serve 14 months in state
prison and would enroll in classes once she arrived at the prison.5 In mid-July,
Mother was transferred to the California Institute for Women. In August, the
caseworker left a message with Mother’s correctional counselor asking for
Mother’s release date, but received no return call.
       The September 2011 report, filed in advance of the six-month review
hearing, stated that in June, Mother had been convicted of possession of a
controlled substance for sale and child endangerment and that the court had
imposed sentences of three years for the former crime and four years for the latter.
The report did not indicate whether the sentences were to run consecutively or
concurrently and gave no estimate of Mother’s release date. It described the
caseworker’s unsuccessful effort to obtain Mother’s precise release date from the
correctional counselor. The report stated that maternal relatives were bringing
X.Z. for prison visits, but that due to her incarceration, Mother had been unable to

4
        At the time of her arrest, Mother was on probation for taking drugs into a prison
facility.
5
       Reports of these three conversations were in the delivered service log, which was
not before the court at the six-month review hearing. The log was not filed until October
19, 2011.


                                             4
participate in court-ordered programs. The report said it was “highly unlikely”
Mother would be able to reunify with her children, even if additional reunification
services were ordered. Therefore, it was recommended that reunification services
be terminated.
       At the September 12, 2011 six-month review hearing, the court stated it was
inclined to terminate reunification services with respect to X.Z. due to her age (less
than a year old).6 Counsel for Mother stated: “I understand Mother will be
incarcerated longer than the statutory period of reunification; however, I’m going
to enter an objection today to terminating her services.” The court expressed its
understanding that both parents objected, but found that “since both parents will be
incarcerated longer than the reunification period . . . [¶] . . . there is not a
substantial probability that [X.Z.] may be returned to her parents by the 12-month
permanency hearing.” The court further found that the parents were unable to
“complete any of the disposition case plan” due to their incarceration or to
“demonstrate[] the capacity or ability to complete the objectives of the treatment
plan and to provide for the child’s safety, protection, physical and emotional
health.” The court terminated services and set a section 366.26 hearing for January
9, 2012. The minute order stated that the court found by a preponderance of the
evidence that return of the minors to the physical custody of the parents would
create a substantial risk of detriment to their physical or emotional well-being, that
DCFS had complied with the case plan, that Mother was not in compliance with
the case plan, and that reasonable services had been provided to meet the needs of
the minors.
       After terminating reunification services and setting the section 366.26
hearing, the court provided the following advisement: “[T]he court advises all
6
       The parties stipulated to Diane Reyes acting as a temporary judge at this hearing.


                                             5
parties present and directs the clerk of the court to forward written advisement to
parties not present that to preserve any right to review on appeal of the court’s
order setting a hearing to select and implement a permanent plan under 366.26, the
party must seek an extraordinary writ by filing a notice of intent to file writ petition
and request for record, or other notice of intent to file writ petition and request for
record, and a writ petition-juvenile form, or other petition for extraordinary writ.
[¶] I would advise you to speak to your attorney.”
      Mother did not seek writ review of the September 2011 order. After
multiple continuances, the section 366.26 hearing was held on December 4, 2012.
Mother presented no evidence, but objected to termination of her parental rights.7
The evidence presented established that Consuelo, Mother’s sister and X.Z.’s
guardian since shortly after the detention, had repeatedly expressed her desire to
adopt X.Z., and that X.Z. was thriving in Consuelo’s care. The adoption home
study was completed in August 2012. On December 4, the court found by clear
and convincing evidence that X.Z. was adoptable, and that no exception to
adoption applied. The court issued an order terminating parental rights over X.Z.
Mother filed a notice of appeal from the order. Mother was released from prison in
January 2013.




7
        In the interim between the September 12, 2011 hearing and the December 4, 2012
hearing, Mother provided evidence of having participated in various programs in prison,
including Alcoholics and Narcotics Anonymous, a behavioral transformation program
and a parenting program. From the evidence presented, it appears her participation in
such programs began in October 2011. In addition, the evidence indicated Mother had
monthly visits with X.Z., until October 2012, when prison officials objected to contact
visitation and Mother stated she did not wish to visit her daughter behind glass.


                                           6
                                      DISCUSSION
       An order terminating reunification services and setting a section 366.26
hearing is “not appealable” unless “(1) A petition for extraordinary writ review
was filed in a timely manner.[8] [¶] (B) The petition substantively addressed the
specific issues to be challenged and supported that challenge by an adequate
record. [¶] (C) The petition for extraordinary writ review was summarily denied
or otherwise not decided on the merits.” (§ 366.26, subd. (l)(1); see § 366.26,
subd. (l)(2); In re Cathina W. (1998) 68 Cal.App.4th 716, 719.) Section 366.26,
subdivision (l) and the court rules implementing it are intended to ensure that
resolution of challenges to setting orders are resolved before the section 366.26
hearing. (Karl S. v. Superior Court (1995) 34 Cal.App.4th 1397, 1402-1403.) The
provision supports “‘the state’s interest in expedition and finality’” and the child’s
interest in “‘securing a stable, “normal,” home,’” which goals would be
compromised if the validity of issues addressed in the order terminating
reunification services and setting the section 366.26 hearing remained undecided
until after the court’s adoption of a permanent plan. (In re Anthony B. (1999) 72
Cal.App.4th 1017, 1022-1023; see In re Rashad B. (1999) 76 Cal.App.4th 442, 447
[“In adopting section 366.26, subdivision (l), ‘ . . . the Legislature has
unequivocally expressed its intent that [setting] orders be challenged by writ before
the section 366.26 hearing.’”].)




8
       Rule 8.450(e)(4) of the California Rules of Court sets out the various time limits
for those seeking writ review. The shortest time limit applies to a party “present at the
hearing when the court ordered [the] section 366.26 [hearing]”: such party must filed a
notice of intent to file a writ petition and a request for the record within seven days of the
order. (Rule 8.450(e)(4)(A).) It is undisputed that Mother was present at the September
2011 hearing when the court set the section 366.26 hearing for January 9, 2012.


                                              7
      Section 366.26, subdivision (l) requires the court, after terminating
reunification and issuing an order setting a section 366.26 hearing, to “advise all
parties of the requirement of filing a petition for extraordinary writ review as set
forth in this subdivision in order to preserve any right to appeal in these issues.”
(§ 366.26, subd. (l)(3)(A).) The notice must be “made orally to a party if the party
is present at the time of the making of the order or by first-class mail by the clerk
of the court to the last known address of the party not present at the time of the
making of the order.” (Ibid.) Rule 5.590(b) of the California Rules of Court
similarly provides: “When the court orders a hearing under . . . section 366.26, the
court must advise all parties and if present, the child’s parent, guardian, or adult
relative, that if the party wishes to preserve any right to review on appeal of the
order setting the hearing under . . . section 366.26, the party is required to seek an
extraordinary writ by filing a Notice of Intent to File Writ Petition and Request for
Record . . . (form JV-820) or other notice of intent to file a writ petition and
request for record and a Petition for Extraordinary Writ . . . (form JV-835) or other
petition for extraordinary writ. [¶] (1) the advisement must be given orally to those
present when the court orders the hearing under . . . section 366.26. [¶] (2) Within
one day after the court orders the hearing under . . . section 366.26, the advisement
must be sent by first-class mail by the clerk of the court to the last known address
of a party who is not present when the court orders the hearing under . . . section
366.26.” (Italics omitted.)
      Rule 5.590(b) of the California Rules of Court goes on to state that “[t]he
advisement must include the time for filing a notice of intent to file a writ petition”
and that “[c]opies of Petition for Extraordinary Writ . . . (form JV-825) and Notice
of Intent to File Writ petition and Request for Record . . . (form JV-820) must be
available in the courtroom and must accompany all mailed notices informing the


                                           8
parties of their rights.” (Cal. Rules of Court, rule 5.590(b)(3) & (4), italics
omitted.)
       Mother contends the oral notice provided was defective because the court
failed to indicate the time for filing a notice of intent.9 Citing cases in which the
juvenile court failed to advise the parent of his or her right to writ review of the
order setting the section 366.26 hearing, she contends she must be permitted to
raise issues related to a hearing that took place two years ago. For the reasons
discussed, we conclude otherwise.


9
        Although the minute order stated that the court directed the clerk to send written
information about writ procedures to the parents by first class mail to their last known
address and that the clerk mailed the information, there is no proof of service in the
record indicating that the information was actually mailed, and respondent does not
suggest it was. In a separate motion to dismiss the appeal, respondent contended that we
must presume the forms required by California Rules of Court, rule 5.590(b)(4) --
“Petition for Extraordinary Writ” and “Notice of Intent to File Writ Petition and Request
for Record” -- were available in the courtroom. (See Evid. Code, § 664.) We do
presume they were available and take judicial notice that the Notice of Intent, form JV-
820, states on its face “[i]n most cases, you have only 7 days from the court’s decision to
file a Notice of Intent” and adds on the reverse side: “If you were present when the court
set the hearing to make a permanent plan, you must file the Notice of Intent within 7 days
from the date the court set the hearing.” However, there is no indication in the record
that the presence of such forms was made clear to Mother or that Mother was actually
provided a form.


       While this appeal was pending, Mother’s counsel brought to our attention the
recent decision in Maggie S. v. Superior Court (2013) 220 Cal.App.4th 662. There, the
record indicated that the mother, who was present in the courtroom when the juvenile
court denied reunification services, was provided a Notice of Intent to File Writ Petition
form. The clerk also mailed her a written advisement of rights. The Court of Appeal
concluded the failure to give an oral advisement at the hearing as required by section
366.26 and the Rules of Court excused Mother’s failure to file a timely petition for
extraordinary writ and construed her appeal of the order terminating parental rights as
such petition. (220 Cal.App.4th at p. 671.) Here, unlike in Maggie S., Mother was orally
advised of the need to file a writ petition.


                                             9
      Courts have held that where the juvenile court fails entirely to advise a
parent of his or her right to seek writ review of an order terminating reunification
services and setting a section 366.26 hearing, claims of error relating to provision
of reunification services are cognizable on appeal from the order terminating
parental rights. (In re Frank R. (2011) 192 Cal.App.4th 532, 539; In re Lauren Z.
(2008) 158 Cal.App.4th 1102, 1110; In re Harmony B. (2005) 125 Cal.App.4th
831; In re Maria S. (2000) 82 Cal.App.4th 1032, 1038; In re Rashad B., supra, 76
Cal.App.4th at p. 450; In re Cathina W., supra, 68 Cal.App.4th at pp. 722-724.)
We find those cases inapposite. Here, the court did advise Mother that “to
preserve any right to review on appeal” of the September 2011 order, she “must
seek an extraordinary writ by filing a notice of intent to file writ petition and
request for record, or other notice of intent to file writ petition and request for
record, and a writ petition-juvenile form, or other petition for extraordinary writ.”
In the presence of counsel, the court expressly advised Mother to “speak to your
attorney.” The court’s only fault was in failing to mention the deadline for filing
the notice of intent and request for record. But Mother did not merely miss the
deadline for filing a notice of intent and request for record. She failed to file a writ
petition, notice of intent or request for record at any time, ignoring the court’s
advisement that this was the sole method to preserve her right to review its
September 2011 order.
      No case of which we are aware has held that failure to inform a party of the
deadline, standing alone, justifies disregarding section 366.26, subdivision (l) and
permitting a parent to re-open reunification issues by an appeal filed after the
permanent plan has been implemented. Nor do we believe such a rule would be
wise. It is not at all unusual for dependency proceedings to move slowly after
termination of reunification services, as the focus shifts to determining a child’s
adoptability and considering potential permanent homes. A year or more may pass
                                           10
before the necessary investigations and paperwork are completed and the final plan
approved by the court, during which time the child becomes increasingly
accustomed to a new environment and new caregivers. Any rule allowing a parent
to belatedly raise issues relating to the reunification phase should be drawn as
narrowly as possible. Where no information about the writ review requirement
was provided by the court, such a rule is a necessary evil required to protect
fundamental due process despite its detrimental impact on the goals of expedition,
finality and stability. (See In re Frank R., supra, 192 Cal.App.4th at p. 539.) But
where the parent has been advised of the necessity of seeking review by way of a
writ proceeding with no information about the deadline, he or she has the option of
filing a writ petition or notice of intent within any reasonable time and asking the
Court of Appeal to grant relief from default for a late filing. (See Jonathan M. v.
Superior Court (1995) 39 Cal.App.4th 1826, 1831 [petitioner who files notice of
intent late may obtain relief from default on showing of good cause]; Karl S. v.
Superior Court, supra, 34 Cal.App.4th at p. 1404 [same].) Mother could have
obtained review of the court’s September 2011 order by filing a late writ petition
or notice of intent, and presenting evidence that she had been misled or confused
by the court’s advisement. Instead, having been advised of the need to seek writ
review, she sought none at any time during the nearly 15 months between the
September 2011 hearing terminating reunification services and the December 2012
section 366.26 hearing. On this record, we see no basis to apply the rule applicable
to parents who were not advised of their right to seek writ review of an order
terminating reunification services. Accordingly, we conclude the issues raised in
Mother’s appeal pertaining to the September 2011 order are not reviewable at this
time.
        Moreover, even were we to reach the merits, we would not reverse the
September 2011 order. Pointing out that the statutory provision governing six-
                                         11
month review hearings for children under the age of three (§ 366.21, subd. (e))
requires the court to continue the case to the 12-month permanency hearing if it
finds that “reasonable services have not been provided [to a parent],” Mother
contends that she was provided no services prior to the six-month review hearing
and that no reunification plan was ever developed. Preliminarily, we note that
Mother did not raise these issues at the September 11 hearing. “A parent’s failure
to raise an issue in the juvenile court prevents him or her from presenting the issue
to the appellate court.” (In re Elijah V. (2005) 127 Cal.App.4th 576, 582.)
Moreover, the record reflects that reasonable services were provided to the extent
possible under the circumstances. (See Robin V. v. Superior Court (1995) 33
Cal.App.4th 1158, 1164 [“The adequacy of reunification plans and the
reasonableness of [DCFS’s] efforts are judged according to the circumstances of
each case.”]; In re Misako R. (1991) 2 Cal.App.4th 538, 547 [“The standard is not
whether the services provided were the best that might be provided in an ideal
world, but whether the services were reasonable under the circumstances.”].) At
the dispositional hearing, the court ordered a straightforward plan for Mother, a
parenting course and individual counseling to address case issues and drug
awareness. The caseworker met with Mother in April 2011, shortly after the
dispositional hearing, when Mother was still incarcerated at Twin Towers, to
discuss the plan. Mother informed the caseworker that no services were available
there, but would be available when she was transferred to a state prison. She was
transferred to the California Institute for Women in mid-July 2011. She informed
her sister Consuelo that she going to enroll in the programs available there, and
Consuelo so advised the caseworker.10 However, the record indicates Mother did

10
        At no point, did Mother indicate she was meeting any resistance from prison
officials or ask the caseworker for assistance.


                                           12
not begin to participate in prison programs until late 2011, after the hearing
terminating reunification services and setting the section 366.26 hearing. Mother’s
failure to make progress in the programs assigned her within the six months
following the dispositional hearing was not the fault of the caseworker, but was a
consequence of Mother’s criminal conduct -- resulting in her incarceration for the
first four months in a facility with no services -- and of her failure even to begin
the programs available following her transfer in July. (See In re Lauren Z., supra,
158 Cal.App.4th at p. 1111 [mother placed herself out of reach of any meaningful
rehabilitative services Department could have provided when she engaged in
conduct that resulted in her imprisonment out of state].)
      Mother also contends that the caseworker misled the court by indicating in
the September 2011 report that she would be imprisoned longer than was expected.
The record indicates that when Mother and the caseworker met in April 2011,
Mother anticipated being incarcerated for a total of two years. The probation
officer had estimated three to six years. The caseworker attempted to determine
the precise date Mother was scheduled to be released, but was unable to reach the
appropriate prison official. In the meantime, the caseworker heard from Consuelo
that Mother believed she would serve 14 months, but did not include this
information in the September 2011 report. The caseworker was not required to
report secondhand speculation which, in any event, proved to be incorrect. The
caseworker included in the September 2011 report the only concrete information
she had: the length of the two sentences imposed for the two offenses Mother
committed. Based on the information provided, the court presumed -- correctly --
that Mother would be incarcerated longer than the one-year period of reunification
generally applicable to children under the age of three. (See § 361.5, subd. (a)(1).)
Mother was present in court, with her counsel, and could have corrected any
misapprehension on the court’s part. Instead, Mother’s counsel agreed she would
                                          13
be “incarcerated longer than the statutory period of reunification.” In fact, Mother
was not released until January 2013 and would not have been in a position to
reunify with X.Z., even if the court had waited to terminate services and set a
section 366.26 hearing until the 12-month or 18-month review dates. Under these
circumstances, any misinformation in the September 2011 report about Mother’s
period of incarceration did not prejudice her.
       Mother contends the court failed to make statutorily-mandated findings at
the September 2011 hearing, specifically, a finding that reasonable services were
provided to Mother or a finding by clear and convincing evidence that Mother
“‘failed to participate regularly and make substantive progress in a court-ordered
treatment plan.’” The last paragraph of section 366.21, subdivision (e) provides
that if the child is not returned to his or her parent or legal guardian, “the court
shall determine whether reasonable services that were designed to aid the parent or
legal guardian in overcoming the problems that led to the initial removal and the
continued custody of the child have been provided or offered to the parent or legal
guardian.”11 (See also Cal. Rules of Court, rule 5.708(e)(1).) Although not
articulated at the hearing, the minute order reflects that the court made this finding.
(See In re Merrick V. (2004) 122 Cal.App.4th 235, 249 [conflicts between
reporter’s transcript and clerk’s transcript may be resolved in favor of clerk’s
transcript where particular circumstances dictate]; In re Byron B. (2004) 119
Cal.App.4th 1013, 1018 [reporter’s transcript and clerk’s transcript are to be


11
        The first paragraph of section 366.21, subdivision (e) provides that the court shall,
at the six-month review hearing, “order the return of the child to the physical custody of
his or her parent or legal guardian unless the court finds, by a preponderance of the
evidence, that the return of the child to his or her parent or legal guardian would create a
substantial risk of detriment to the safety, protection, or physical or emotional well-being
of the child.” (§ 366.21, subd. (e).) There is no dispute that the court made this finding.


                                             14
harmonized if possible and clerk’s transcript may be viewed as clarifying point
reporter’s transcript left ambiguous]; People v. Smith (1983) 33 Cal.3d 596, 599
[“‘[T]hat part of the record will prevail, which because of its origin and nature or
otherwise, is entitled to greater credence [citation].’”]; People v. Malabag (1997)
51 Cal.App.4th 1419, 1423 [“Absent a conflict between the transcripts, the clerk’s
transcript can establish a valid waiver where the reporter’s transcript is silent on
the matter.”].) For the reasons already discussed, we have concluded that
substantial evidence supports that the services provided were reasonable under the
circumstances.12
       The court must also find “by clear and convincing evidence that the parent
failed to participate regularly and make substantive progress in a court-ordered
treatment plan” if it terminates reunification services and sets a section 366.26
hearing, as it did here. (§ 366.21, subd. (e).) Although the court found that Mother
was not in compliance with the case plan, it erroneously made the finding under
the preponderance of the evidence standard. We do not, however, believe this
constitutes ground for reversal. The evidence was undisputed that Mother had
made no progress and Mother offered no excuse for her lack of progress or failure
to enroll in the programs available. Accordingly, assuming Mother had not


12
       Mother contends that DCFS’s alleged failure to provide reasonable services during
the six-month post-disposition period and the court’s alleged failure to find that
reasonable services were provided at the September 2011 hearing precluded the court
from terminating parental rights over X.Z. at the December 4, 2012 section 366.26
hearing. (See § 366.26, subd. (c)(2)(A); In re T.M. (2009) 175 Cal.App.4th 1166, 1173.)
The court’s minute order included the findings that “reasonable services [were] provided
to meet the needs of the minors” and that “DCFS . . . complied with the case plan.”
These findings were sufficient to establish that the court believed reasonable services had
been provided to Mother. For the reasons discussed, substantial evidence supported that
finding. Accordingly, we reject this contention.



                                            15
forfeited her right to appellate examination of these issues by failing to seek writ
review, we would find no basis for reversing the September 2011 order terminating
services and setting the section 366.26 hearing.
                                   DISPOSITION
      The order terminating parental rights is affirmed.




                                               MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                          16
Filed 12/4/13

                                       CERTIFIED FOR PARTIAL PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                    DIVISION FOUR


In re X.Z., A Person Coming Under the
Juvenile Court Law.
                                                 B247449
LOS ANGELES COUNTY                               (Los Angeles County
DEPARTMENT OF CHILDREN AND                       Super. Ct. No. CK86090)
FAMILY SERVICES,
                                                 ORDER MODIFYING OPINION
        Plaintiff and Respondent,                AND CERTIFYING OPINION
                                                 FOR PARTIAL PUBLICATION
        v.                                       [NO CHANGE IN JUDGMENT]

JASMIN S.,

        Defendant and Appellant.


THE COURT:*
It is ordered that the opinion filed November 14, 2013 be modified as follows:
        page 1, lines 16-19, the sentence “We conclude that Mother received
        sufficient notice of the writ requirement to preclude her from raising issues
        pertaining to the September 2011 order at this late date, and that, in any
        event, she raises no issues with respect to the September 2011 order
        requiring reversal.” is deleted and replaced with the following text: “In the
        published portion of the opinion, we conclude that Mother received
        sufficient notice of the writ requirement to preclude her from raising issues
      pertaining to the September 2011 order at this late date. In the unpublished
      portion, we discuss the issues raised with respect to the September 2011
      order and conclude none would require reversal in any event.”


The opinion was not certified for publication in the Official Reports. For good
cause it now appears that the opinion should be certified for partial publication in
the Official Reports. Pursuant to California Rules of Court, rules 8.1100 and
8.1110, this opinion, as modified, is certified for partial publication with the
exception of the text from page 11, line 26 (beginning with the word “Moreover”)
through page 16, line three (ending with the word “hearing”).


This modification does not change the judgment.



_________________________________________________________________
*EPSTEIN, P. J.            MANELLA, J.             WILLHITE, J.




                                           2